Date\Time: 3/19/2020
                 Case12:50:09 PM
                          1:20-cv-00397-DAD-BAM                   CDCR
                                                                Document       Verified:
                                                                         6 Filed 03/19/20_______________________________________
                                                                                                 Page 1 of 1
Institution: IHQ0
                                                        Inmate Statement Report 1:20-cv-00397-BAM-PC
 CDCR#                 Inmate/Group Name                Institution            Unit               Cell/Bed
 BB4015                MOORE, TERRENCE                  COR                    04AA1LC2           063001


 Current Available Balance:                     $0.24                                                          THE WITHIN INSTRUMENT IS A CORRECT COPY OF
                                                                                                               THE TRUST ACCOUNT MAINTAINED BY THE OFFICE
                                                                                                               ATTEST:
Transaction List                                                                                               CALIFORNIA DEPARTMENT OF CORRECTIONS
 Transaction                                                                                                   BY Iulia Trifan / Trust office
 Date        Institution       Transaction Type               Source Doc#              Receipt#/Check#              Amount        Account Balance

 09/01/2019     KVSP           BEGINNING BALANCE                                                                                             $9.79

 09/03/2019     KVSP           SALES                          37                                                     ($2.90)                 $6.89
 10/09/2019     KVSP           SALES                          60                                                     ($6.65)                 $0.24
 01/17/2020     KVSP           TRACS TRANSFER OUT             TX01172020                                             ($0.24)                 $0.00
 01/17/2020     COR            TRACS TRANSFER IN              TX01172020                                              $0.24                  $0.24

Encumbrance List
 Encumbrance Type                 Transaction Date                             Amount
                                                 **No information was found for the given criteria.**

 Obligation List

                                                                                                        Sum of Tx for Date
 Obligation Type           Court Case#              Original Owed Balance                                 Range for Oblg          Current Balance
                                                 **No information was found for the given criteria.**

 Restitution List

                                                                                                             Sum of Tx for Date
 Restitution        Court Case#        Status               Original Owed Balance Interest Accrued             Range for Oblg     Current Balance
 RESTITUTION        14F00775           Active                              $2,700.00               $0.00                  $0.00          $2,388.31
 FINE




                                                                                                                                              2
